             Case 4:17-cv-04732-PJH Document 221 Filed 04/25/19 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7

 8

 9                                UNITED STATES DISTRICT COURT

10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13    CADENCE DESIGN SYSTEMS, INC., a              Case No. 4:17-cv-04732-PJH
      Delaware Corporation,
14                                                 FINAL JUDGMENT UNDER FED. R. CIV. P.
                            Plaintiff,             58(a) AGAINST DEFENDANTS POUNCE
15
                                                   CONSULTING, INC. AND POUNCE
16                  v.                             CONSULTING, S.A. DE C.V.

17    POUNCE CONSULTING, INC.,
      a California Corporation, and POUNCE
18    CONSULTING, S.A. de C.V., a Mexican
      Sociedad Anónima de Capital Variable.
19

20                          Defendants.

21

22          The Court enters final judgment under Fed. R. Civ. P. 58(a) in favor of Plaintiff Cadence
23   Design Systems, Inc. (“Cadence”) against Defendants Pounce Consulting, S.A. de C.V. and Pounce
24   Consulting, Inc. (collectively, the “Pounce Defendants”) on Cadence’s claims for Copyright
25   Infringement, Circumvention of Copyright Protection Systems, and Breach of Contract as follows:
26                                                Liability
27          1.     As to Count I (Copyright Infringement), the Court enters judgment in favor of
28   Cadence and against each of Defendants Pounce Consulting, S.A. de C.V. and Pounce Consulting,

                                                    1                               4:17-cv-04732-PJH
                                               JUDGMENT
              Case 4:17-cv-04732-PJH Document 221 Filed 04/25/19 Page 2 of 4



 1   Inc. Each of the Pounce Defendants is liable under 17 U.S.C. § 501 for infringing the following

 2   registered copyrighted works owned by Cadence for Cadence Software, including Copyright

 3   Registration No. TX 7-751-386 (entitled Allegro 16.5), Copyright Registration No. TX 8-323-840

 4   (entitled Allegro PCB 16.6), Copyright Registration No. TX 8-320-014 (entitled PSPICE 16.5),

 5   Copyright Registration No. TX 8-320-008 (entitled PSPICE 16.6), Copyright Registration No. TX

 6   8-320-016 (entitled OrCAD16.5), and Copyright Registration No. TX 8-320-041 (entitled

 7   OrCAD16.6).

 8          2.      As to Count II (Circumvention of Copyright Protection Systems), the Court enters

 9   judgment in favor of Cadence and against each of Defendants Pounce Consulting, S.A. de C.V. and

10   Pounce Consulting, Inc. Each of the Pounce Defendants is liable under 17 U.S.C. § 1201 for

11   modifying and circumventing protections in the Cadence License Manager and Cadence Software.

12          3.      As to Count III (Breach of Contract), Court enters judgment in favor of Cadence and

13   against Defendants Pounce Consulting, S.A. de C.V. and Pounce Consulting, Inc. Each of the

14   Pounce Defendants is liable for breaching the terms of their License Agreement with Cadence.

15          4.      Defendants Pounce Consulting, S.A. de C.V. and Pounce Consulting, Inc. are

16   directly liable for Copyright Infringement under 17 U.S.C. § 501, Circumvention of Copyright

17   Protection Systems under 17 U.S.C. 1201, and Breach of Contract.

18          5.      Defendants Pounce Consulting, S.A. de C.V. and Pounce Consulting, Inc. are also

19   alter egos of one another and, thus, jointly and severally liable for each other’s Copyright

20   Infringement under 17 U.S.C. § 501, Circumvention of Copyright Protection Systems under 17

21   U.S.C. § 1201, and Breach of Contract.

22                                             Monetary Relief

23          6.      The Court enters a final monetary judgment in favor of Cadence and against

24   Defendants Pounce Consulting, S.A. de C.V. and Pounce Consulting, Inc., as follows:

25                  a. For Cadence’s breach of contract claim (Count III), the Court awards Cadence its

26                      actual damages from lost licensing revenues in the amount of $783,310, plus

27                      prejudgment interest on the lost licensing revenues at the rate of 1.5% per month

28                      as specified in Section 5 of the parties’ License Agreement through the date of


                                                      2                               4:17-cv-04732-PJH
                                                 JUDGMENT
              Case 4:17-cv-04732-PJH Document 221 Filed 04/25/19 Page 3 of 4



 1                      final judgment in the amount of $1,146,902.56, for a total actual damages on the

 2                      breach of contract claim in the amount of $1,930,212.56;

 3                  b. For Cadence’s copyright infringement claim (Count I), the Court awards

 4                      Cadence $2,973,065.73 as disgorgement of the Pounce Defendants’ profits in

 5                      accordance with 17 U.S.C. § 504(b); and

 6                  c. For Cadence’s circumvention of copyright protections claim (Count II), the

 7                      Court awards Cadence statutory damages of $2,079,900 (or $300 for each of the

 8                      6,933 known infringing incidents) in accordance with 17 U.S.C. § 1203(c)(3)(A).

 9          7.      In total, the Court enters a final judgment in the amount of $6,983,178.29 in favor of

10   Cadence and against Defendants Pounce Consulting, S.A. de C.V. and Pounce Consulting, Inc.

11          8.      Defendants Pounce Consulting, S.A. de C.V. and Pounce Consulting, Inc. are jointly

12   and severally liable for the full amount of the judgment, including any additional interest, costs,

13   attorneys’ fees or other amounts awarded by the Court.

14                                             Injunctive Relief

15          9.      The Pounce Defendants and any of their agents, employees, affiliates, distributors,

16   successors, assigns, and any other person or entity acting in concert or participation with either of

17   the Pounce Defendants are NOW AND FOREVER ENJOINED from using or downloading, or

18   otherwise accessing Cadence’s Software or any other Cadence software, including without

19   limitation any and all versions of Allegro, PSpice, and OrCad.

20                                              Attorneys’ Fees

21          10.     Cadence is entitled to recover its attorneys’ fees and costs against the Pounce

22   Defendants based on section 28 of the Software License Agreement. Cadence shall submit a

23   motion for attorneys’ fees pursuant to Fed. 54(d) and Civil L.R. 54-5 within 14 days of entry of

24   judgment.

25   ////

26   ///

27   ///

28


                                                      3                                4:17-cv-04732-PJH
                                                 JUDGMENT
             Case 4:17-cv-04732-PJH Document 221 Filed 04/25/19 Page 4 of 4



 1                                       Entry of Final Judgment

 2          11.    This judgment is a final judgment pursuant to Fed. R. Civ. P. 58(a).

 3   IT IS SO ORDERED.

 4

 5   Dated: April 25, 2019

 6

 7                                                      By ____________________________
                                                           Phyllis J. Hamilton
 8                                                         United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    4                              4:17-cv-04732-PJH
                                               JUDGMENT
